  Case 19-90702          Doc 12    Filed 08/01/19 Entered 08/01/19 12:01:46           Desc Main
                                     Document     Page 1 of 5

                           UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF ILLINOIS (URBANA)

IN RE:
            NATHAN MICHAEL MCINTYRE                     Case No. 19-90702
            JESSICA LEE MCINTYRE
                                                        Chapter 7

                              DEBTORS, Judge Mary P. Gorman
_____________________________________________________________________________

             MOTION FOR RELIEF FROM THE AUTOMATIC STAY
_____________________________________________________________________________

       NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter "Movant"), by and
through its attorneys, CODILIS & ASSOCIATES, P.C., and moves this Honorable Court for an
Order granting relief from the automatic stay of this proceeding and in support thereof respectfully
represents as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334;


       2.      The Debtors are indebted to this Movant for which the movant claims a valid security
interest in the property commonly known as 2158 N 900 E Rd, Danforth, IL 60930;


       3.      This security interest arose from a Note and Mortgage, executed on 7/10/2017, in the
amount of $191,919.00;


       4.      Enforcement of this security interest has been stayed automatically by operation of 11
U.S.C. §362 of the Bankruptcy Code upon Debtors filing of this petition on 7/17/19;


       5.      This Movant is entitled to relief from the automatic stay under 11 U.S.C. 362(d) for
the following reasons:
               a.        The Debtors are in default in the performance of the terms and conditions of
                         said Note and Mortgage;
               b.        As of 07/22/2019, the Debtors are contractually due for the 7/1/18 payment
                         and all amounts coming due since that date. Any payments received after this
                         date may not be reflected in this default;
  Case 19-90702       Doc 12      Filed 08/01/19 Entered 08/01/19 12:01:46              Desc Main
                                    Document     Page 2 of 5

               c.      As of 07/22/2019, the estimated default through and including 7/1/19 is
                       $18,855.14, which includes attorney fees and costs in the amount of $931.00.
                        Any payments received after this date may not be reflected in this default;
               d.      As of 07/22/2019, the estimated payoff amount is $206,330.90.              The
                       estimated fair market value of the property is $190,000.00, per Debtors’
                       Schedules. That to the best of Movant’s knowledge, no non-exempt equity
                       exists in the subject property or any equity that does exist is so insubstantial
                       as to be of little or no benefit or burdensome to the estate;
               e.      The above is especially true when considering the cost of selling the property,
                       as outlined below:
                       Fair Market Value: $190,000.00

                       Less Lien Payoff and Cost of Sale:
                              Estimated Payoff: $206,330.90
                              Payoff of Other Liens:
                              Broker’s Commission (6% of FMV): $11,400.00
                              Other Closing Costs (estimated): $2,000.00

                       Net Proceeds of Sale: ($29,730.90)
                       (assuming no capital gains need to be paid)



       6.      Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding which have been included in the calculation of any default figures quoted herein
including:
                       $750.00         for Preparation of Notice and Motion for Relief from
                       the Automatic Stay, and prosecution of same
                       $181.00         for Court filing fee


       7.      Pursuant to Debtors’ filed Statement of Intention, the property known as 2158 N 900
E Rd, Danforth, IL 60930 is to be surrendered;


       8.      Attached are redacted copies of any documents that support the motion for relief, such
as promissory notes, purchase order, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements in support of right to seek a lift of the automatic stay
and foreclose if necessary;
  Case 19-90702             Doc 12         Filed 08/01/19 Entered 08/01/19 12:01:46     Desc Main
                                             Document     Page 3 of 5



         9.        The Court has authority to order that Rule 4001(a)(3) is not applicable to the order
entered in granting this motion, and Movant requests this Court so order;


         WHEREFORE, NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER its principals,
agents, successors and/or assigns prays this Court enter an Order pursuant to 11 U.S.C. Section
362(d) granting relief from the automatic stay of this proceeding, allowing the fees and costs
described herein to be added to the indebtedness pursuant to the terms of the note and mortgage, and
for such other and further relief as this Court may deem just and proper.

         Dated August 1, 2019.

                                                           Respectfully Submitted,


                                                           By: /s/ Rachael A. Stokas

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              MaryAnn G. Black #59899MO
                                                              CODILIS & ASSOCIATES, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C & A FILE (14-18-13579)
NOTE: This law firm is a debt collector.
  Case 19-90702             Doc 12         Filed 08/01/19 Entered 08/01/19 12:01:46        Desc Main
                                             Document     Page 4 of 5

                              UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF ILLINOIS (URBANA)

IN RE:
             NATHAN MICHAEL MCINTYRE                       Case No. 19-90702
             JESSICA LEE MCINTYRE
                                                           Chapter 7

                                              DEBTORS,     Judge Mary P. Gorman



                                           CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certify that I served a copy of the attached Motion upon
the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on August 1,
2019 and as to the debtor by causing same to be mailed in a properly addressed envelope, postage
prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM on August 1,
2019.

  Roger L Prillaman, Trustee, 220 West Main Street, Urbana, IL 61801 by electronic notice through ECF
  Nathan Michael McIntyre and Jessica Lee McIntyre, Debtors, 422 North Thomas Street, Gilman, IL
  60938
  Brian Hiatt, Attorney for Debtors, 18 Briarcliff Professional Center, Bourbonnais, IL 60914 by electronic
  notice through ECF
  Office Of Nancy J. Gargula U.S. Trustee, 401 Main St #1100, Peoria, IL 61602 by electronic notice
  through ECF




                                                               /s/ Rachael A. Stokas
                                                               Attorney for Creditor

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
MaryAnn G. Black #59899MO
CODILIS & ASSOCIATES, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE NO. (14-18-13579)

NOTE: This law firm is a debt collector.
     Case 19-90702     Doc 12        Filed 08/01/19 Entered 08/01/19 12:01:46              Desc Main
                                       Document     Page 5 of 5

                         UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF ILLINOIS (URBANA)

IN RE:
            NATHAN MICHAEL MCINTYRE                      Case No. 19-90702
            JESSICA LEE MCINTYRE
                                                         Chapter 7

                                        DEBTORS,         Judge Mary P. Gorman
                                     SUMMARY OF EXHIBITS

     The following exhibit(s) pertain to the Motion for Relief from the Automatic Stay filed by
NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER on August 1, 2019:

1.     Note / Mortgage or relevant excerpts.

2.     Assignments, if applicable.
                                                               /s/ Rachael A. Stokas
                                                             Berton J. Maley ARDC#6209399
                                                             Rachael A. Stokas ARDC#6276349
                                                             Peter C. Bastianen ARDC#6244346
                                                             Joel P. Fonferko ARDC#6276490
                                                             Brenda Ann Likavec ARDC#6330036
                                                             Karl V. Meyer ARDC#6220397
                                                             Grant W. Simmons ARDC#6330446
                                                             MaryAnn G. Black #59899MO
                                                             CODILIS & ASSOCIATES, P.C.
                                                             15W030 North Frontage Road, Suite 100
                                                             Burr Ridge, IL 60527
                                                             (630) 794-5300

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of all exhibits listed below,
were transmitted via electronic filing and provided electronically by the Bankruptcy Court to the
Trustee and Debtor's attorney on August 1, 2019 and as to the debtor by causing same to be mailed in
a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527
before the hour of 5:00 PM on August 1, 2019.

 Roger L Prillaman, Trustee, 220 West Main Street, Urbana, IL 61801 by electronic notice through ECF
 Nathan Michael McIntyre and Jessica Lee McIntyre, Debtors, 422 North Thomas Street, Gilman, IL
 60938
 Brian Hiatt, Attorney for Debtors, 18 Briarcliff Professional Center, Bourbonnais, IL 60914 by electronic
 notice through ECF
 Office Of Nancy J. Gargula U.S. Trustee, 401 Main St #1100, Peoria, IL 61602 by electronic notice
 through ECF


                                                             /s/ Rachael A. Stokas
